Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Suffolk County (Copertino, J.), imposed September 16, 1985, upon his adjudication as a youthful offender on his plea of guilty to criminal mischief in the second degree, the sentence being five years’ probation with a term of six months’ imprisonment running concurrently with the term of probation as a condition thereof, and restitution in the sum of $2,500.
Sentence modified, as a matter of discretion in the interest of justice, by vacating the condition of probation requiring the defendant to serve a term of six months’ imprisonment. As so modified, sentence affirmed.
Under the circumstances of this case, the sentence was excessive to the extent indicated.
Cross motion by the People to dismiss the defendant’s appeal from a sentence of the County Court, Suffolk County, imposed September 16, 1985, denied (see, People v Pollenz, 67 NY2d 264). Mollen, P. J., Thompson, Weinstein and Eiber, JJ., concur.